Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 03/23/2020.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on March 23, 2020 claims priority of provisional application 62/823,028 filed on March 25, 2019.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 15 January 2021.


Drawings
The drawings filed on March 23, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance. Paragraphs 120-127 describes figure 5 detail. The numbers 500, 510, 520, 530, 540, 550, 560 are missing in the figure 5. These numbers are required in the figure 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas J. Witchey (US PGPUB. # US 2015/0332283, hereinafter “Witchey”, provided by the applicant in an IDS), and further in view of Bertram et al. (US PGPUB. # US 2020/0287874, hereinafter “Bertram”).

Referring to Claims 1, 10, 11 and 20:
Regarding Claim 1, Witchey teaches,
A method for providing anonymous validation of a query among a plurality of nodes in a network, the method comprising: 
receiving at a first server a query from a requester node in the network, for validation of the query by at least one other node of the plurality of nodes; (Abstract, “the corresponding healthcare parameters (e.g., inputs, outputs, clinical evidence, outcomes, etc.) are sent to one or more validation devices. The devices establish a validity of the transaction and generate a new block via a proof-of-work principle”, Fig. 2(210), ¶43, “Step 210 includes receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with respect to a healthcare stakeholder”, Fig. 2(220), ¶44, “Step 220 comprises the validation device obtaining a historical block identifier from a healthcare historical blockchain representative of historical actions taken with respect to the stakeholder”, i.e. a query is received for a validation) 
wherein the query comprises an encoded representation of at least one data point of information of the requester node (¶18, “the healthcare tokens might include test results for a patient and a corresponding diagnosis from a doctor”, ¶34, ¶43, “The healthcare tokens can represent the inputs or outputs of a healthcare transaction between a stakeholder (e.g., a patient) and another entity (e.g., doctor, insurance company, pharmacy, etc.)”, i.e. tokens are considered as encoded information of a datapoint); and 
wherein the encoded representation is divided into a first set of multiple shares (¶32, “HHBC 130 could comprise any number of blocks. For a healthy patient, HHBC 130 might only increase in size by one block per year based on annual visits to the doctor”, “Large scale insurance companies might have HHBCs 130 that increase by thousands of blocks per day”); 
receiving at the first server, from at least one validator node of the plurality of nodes, an encoded representation of at least one data point of information of the validator node (Fig. 2(230), ¶47, “Step 230 includes receiving a validity requirement with respect to the healthcare actions. The validity requirement can take on many different forms depending on the nature of the healthcare actions or how difficult the validation is intended to be. The validity requirement could be packaged with the healthcare tokens as discussed previously”); 
wherein the encoded representation from the at least one validator node is divided into a second set of multiple shares (¶48, “the validity requirement could also include two or more factors that depend on a value of a corresponding validity token”); 
and
outputting a match result to the requestor node. (Fig. 2(270, 273), ¶61, “the method continues at step 270 by the validation device causing the HHBC to be updated with the validity block. For example, the newly completed validity block can be appended to the chain in time stamp order. In peer-to-peer environments, the validation device could broadcast the validity block to peers in the validity network as suggested by step 273”, ¶63, “The disclosed system and methods describe an HHBC for each entity where the HHBC can include information regarding an opinion regarding validity of such transactions”).
Witchey does not teach explicitly,
comparing by a plurality of support servers the first set of multiple shares from the requestor node with the second set of multiple shares of the at least one validator node; 
determining by a second server, based on the comparison, whether or not the at least one data point of information of the requester node matches the at least one data point of information of the at least one validator node;
However, Bertram teaches,
comparing by a plurality of support servers the first set of multiple shares from the requestor node with the second set of multiple shares of the at least one validator node (¶58, “The third-party computing system (150) compares the hashes it receives from the host nodes (131-133) with the hashes it receives from the data sources (111-112)”, Fig. 2A (221), ¶62, “The output of the processing (210) is provided (220) to the third-party computing system, which has access to the true hash value of the true element provided from the data source. The true hash value is used for identification (221) of the result generated by execution of the code on the true element by matching the hash values for the true data elements”, Fig. 2B(259), ¶68, “The third-party computing system (150) compares the hashes to the true hash values received from the data sources”, i.e. comparison is made); 
determining by a second server, based on the comparison, whether or not the at least one data point of information of the requester node matches the at least one data point of information of the at least one validator node (¶58, “The third-party computing system (150) identifies which of the answers reported by the hosts has been computed on the true joint data”, Fig. 2A(221), ¶62, “The true hash value is used for identification (221) of the result generated by execution of the code on the true element by matching the hash values for the true data elements”, i.e. determined that a match is found or not);
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bertram with the invention of Witchey.
Witchey teaches, receiving a query for a validation of an encoded data. Bertram teaches determining a validation result based on comparison of data to be validated and previously valid data. Therefore, it would have been obvious to have determining a validation result based on comparison of data to be validated and previously validated data of Bertram with receiving a query for a validation of an encoded data of Witchey to keep private data confidential. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 10 it is also a method Claim of above method Claim 1 and therefore Claim 10 is rejected with the same rationale as applied against Claim 1 above. In addition Bertram teaches hash of data to be validated and hash of previously validated data.

Regarding Claim 11, it is a system Claim of above method Claim 1 and therefore Claim 11 is rejected with the same rationale as applied against Claim 1 above. In addition Witchey teaches a processor (Fig. 4(4020)) and a memory (Fig. 4(4010)).

Regarding Claim 20, it is a system Claim of above method Claim 1 and therefore Claim 11 is rejected with the same rationale as applied against Claim 1 above. In addition Witchey teaches a processor (Fig. 4(4020)) and a memory (Fig. 4(4010)). Bertram teaches hash of data to be validated and hash of previously validated data.

Referring to Claims 3 and 13:
Regarding Claim 3 rejection of Claim 1 is included and for the same motivation Witchey does not teach explicitly,
The method of claim 1, wherein the first and second sets of multiple shares are randomly generated for each node respectively.
However, Bertram teaches,
The method of claim 1, wherein the first and second sets of multiple shares are randomly generated for each node respectively. (¶9, Fig. 1A, ¶49, “Each data source (111-114) may provide a dataset (121-124) in the form of a randomized dataset of a true element (x.sub.i) and at least one spurious element ([tilde over (x)].sub.i.sup.(z), where z is the number of spurious elements in the dataset”, i.e. data shares are randomly generated). 

Regarding Claim 13, rejection of Claim 11 is included and Claim 13 is rejected with the same rationale as applied against Claim 3 above.

Referring to Claims 4 and 14:
Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Witchey does not teach explicitly,
The method of claim 1, wherein, the comparing step further comprises:  
sending each share of the first set of multiple shares to a separate support server from the other shares of its set; 
sending each share of the second set of multiple shares to a separate support server from the other shares of its set; and 
at each support server, reconciling a value received from the requester node against an equivalent value received from the at least one validator node.
However, Bertram teaches,
The method of claim 1, wherein, the comparing step further comprises:  
sending each share of the first set of multiple shares to a separate support server from the other shares of its set; (Fig. 2A(220), ¶62, “The output of the processing (210) is provided (220) to the third-party computing system”,Fig. 2B(257), ¶68. “The third-party computing system (150) receives (257) the results and associated hash values from the host computing system (140)”, i.e. multiple of shares are transmitted from a server to a third-party (a separate support server)).    
sending each share of the second set of multiple shares to a separate support server from the other shares of its set; (Fig. 2A(220), ¶62, “The output of the processing (210) is provided (220) to the third-party computing system”,Fig. 2B(257), ¶68. “The third-party computing system (150) receives (257) the results and associated hash values from the host computing system (140)”, i.e. multiple of shares are transmitted from a server to a third-party (a separate support server)). and 
at each support server, reconciling a value received from the requester node against an equivalent value received from the at least one validator node. (Fig. 2A (221), ¶62, “which has access to the true hash value of the true element provided from the data source. The true hash value is used for identification (221) of the result generated by execution of the code on the true element by matching the hash values for the true data elements”, Fig. 2B (258, 259), ¶68). 

Regarding Claim 14, rejection of Claim 11 is included and Claim 14 is rejected with the same rationale as applied against Claim 4 above.

Referring to Claims 5 and 15:
Regarding Claim 5, rejection of Claim 4 is included and for the same motivation Witchey does not teach explicitly,
The method of claim 4, wherein, the determining step further comprises:
aggregating, by the second server, a set of resulting values from each of the plurality of support servers; 
consolidating the sets of resulting values from the plurality of support servers; and 
identifying, based on the consolidating, whether or not a sum equaling zero results. 
However, Bertram teaches,
The method of claim 4, wherein, the determining step further comprises:
aggregating, by the second server, a set of resulting values from each of the plurality of support servers (¶68, “The third-party computing system (150) may also implement (258) a consensus protocol to coordinate on a majority response”, ¶81); 
consolidating the sets of resulting values from the plurality of support servers; (¶68, “This may verify that the host computing system has computed an agreed code by ensuring that a certain number of the host nodes report a same hash of executed code”, ¶81) and 
identifying, based on the consolidating, whether or not a sum equaling zero results (¶68, “compares the hashes to the true hash values received from the data sources thereby identifying (259) the results of the true data values”, i.e. to check sum is zero or not). 

Regarding Claim 15, rejection of Claim 14 is included and Claim 15 is rejected with the same rationale as applied against Claim 5 above.
Referring to Claims 6 and 16:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Witchey teaches,
The method of claim 1, wherein the at least one data field relates to an identity of a customer. (¶31, “With respect to a patient, HHBC 130 might start with an initial block or genesis block created at birth that includes information associated with the patient's birth (e.g., parent information, attending physician, Apgar score, etc.).”, i.e. one data filed relates to an identity of a customer).

Regarding Claim 16, rejection of Claim 11 is included and Claim 16 is rejected with the same rationale as applied against Claim 6 above.

Referring to Claims 7 and 17:
Regarding Claim 7, rejection of Claim 1 is included and for the same motivation Witchey teaches,
The method of claim 1, wherein the network is a closed network, and wherein each node in the closed network is a preapproved member of the closed network. (¶31, ¶76, “the company might be a peer in the HHBC ecosystem and might have copies of the HHBCs. However, they might not be authorized for reviewing the data. In such a case, the medical data custodian could charge the company for a temporary key that unlocks the data within the HHBCs”, i.e. network is a closed network).

Regarding Claim 17, rejection of Claim 11 is included and Claim 16 is rejected with the same rationale as applied against Claim 6 above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas J. Witchey (US PGPUB. # US 2015/0332283, hereinafter “Witchey”, provided by the applicant in an IDS), and further in view of Bertram et al. (US PGPUB. # US 2020/0287874, hereinafter “Bertram”), and further in view of Eric LeSaint (US PGPUB. # US 2019/0342083, hereinafter “LeSaint”).

Referring to Claims 2 and 12:
Regarding Claim 2, rejection of Claim 1 is included and Witchey teaches,
The method of claim 1 wherein the encoded representation comprises a [one-time] encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node. (¶66, “explicit security can be applied to further secure the HHBC by encrypting the HHBC”).
Combination of Witchey and Bertram does not teach explicitly,
The method of claim 1 [wherein the encoded representation comprises] a one-time [encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node].
However, LeSaint teaches,
The method of claim 1 [wherein the encoded representation comprises] a one-time (¶4, Fig. 2, ¶62, “the key may be a one-time encryption key generated specifically for the message. The use of the one-time encryption key is beneficial because an entity that retrieves the one-time encryption key cannot use it to access more information beyond the original intent (e.g., more than a single message)“) [encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of LeSaint with the invention of Witchey in view of Bertram.
Witchey teaches, receiving a query for a validation of an encoded data and determining a validation result based on comparison of data to be validated and previously valid data. LeSaint teaches, encrypting data using one-time encryption key. Therefore, it would have been obvious to have encrypting data using one-time encryption key of LeSaint into the teachings of Witchey in view of Bertram to maintain confidentiality of the messages so only the message can be decrypted that was encrypted with the one-time encryption key. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) 

Regarding Claim 12, rejection of Claim 11 is included and Claim 12 is rejected with the same rationale as applied against Claim 2 above.
 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas J. Witchey (US PGPUB. # US 2015/0332283, hereinafter “Witchey”, provided by the applicant in an IDS), and further in view of Bertram et al. (US PGPUB. # US 2020/0287874, hereinafter “Bertram”), and further in view of Vasseur et al. (US PGPUB. # US 2015/0195144, hereinafter “Vasseur”).

Referring to Claims 8 and 18:
Regarding Claim 8, rejection of Claim 1 is included and combination of Witchey and Bertram does not teach explicitly,
The method of claim 1, wherein each of the plurality of support servers comprises an ephemeral node and wherein the ephemeral node includes no persistent memory or storage capacity.
However, Vasseur teaches,
The method of claim 1, wherein each of the plurality of support servers comprises an ephemeral node and wherein the ephemeral node includes no persistent memory or storage capacity. (¶22, “Note that certain devices may have limited memory or no memory (e.g., no memory for storage)”, ¶48-¶49). 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.


Witchey teaches, receiving a query for a validation of an encoded data and determining a validation result based on comparison of data to be validated and previously valid data. Vasseur teaches, devices with no memory for storage. Therefore, it would have been obvious to have devices with no memory for storage of Vasseur into the teachings of Witchey in view of Bertram to keep confidential information/data safe without storing on a storage. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 11 is included and Claim 18 is rejected with the same rationale as applied against Claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas J. Witchey (US PGPUB. # US 2015/0332283, hereinafter “Witchey”, provided by the applicant in an IDS), and further in view of Bertram et al. (US PGPUB. # US 2020/0287874, hereinafter “Bertram”), and further in view of Cudak et al. (US PGPUB. # US 2018/0032526, hereinafter “Cudak”).

Referring to Claims 9 and 19:
Regarding Claim 9, rejection of Claim 1 is included and combination of Witchey and Bertram does not teach explicitly,
The method of claim 1, further comprising: 
calculating, by the second server, a confidence score associated and with the match result; and 
outputting the confidence score with the match result.
However, Cudak teaches,
The method of claim 1, further comprising: 
calculating, by the second server, a confidence score associated and with the match result; (¶85, “The validation module 220 calculates the confidence score based on a degree to which the items of caller identification data match the provided caller information”, i.e. a confidence score is calculated based on a match result) and 
outputting the confidence score with the match result. (¶104, “the presentation module 320 may use a specific color, shape, icon, etc. to indicate the overall confidence score while also displaying separate indicators for each piece of caller information verified”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Cudak with the invention of Witchey in view of Bertram.
Witchey teaches, receiving a query for a validation of an encoded data and determining a validation result based on comparison of data to be validated and KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 11 is included and Claim 18 is rejected with the same rationale as applied against Claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Kurian (US PGPUB. # US 2020/0274878) discloses, an authentication device that includes a memory operable to store a behavior signature for a user and a distributed ledger comprising information for a private blockchain and a semi-private blockchain associated with the user. The network device further includes an authentication engine implemented by a processor. The authentication engine is configured to receive an authentication request for a network resource and to determine a resource classification type based on the network resource. The authentication engine is further configured to identify one of the private blockchain and the semi-private blockchain based on the resource classification type and to extract data from one or 
McLean et al. (US PGPUB. # US 2019/0377832) discloses, a system can enable a global search of security data of a client base. The system can include a processor operable to record anonymity values set by clients of the client base, and to receive search requests including one or more search parameters from the clients. Upon receipt of a search request, processor can generate a result set for the received search request and determine an aggregated anonymity value for the result set. The processor further may compare the aggregated anonymity value of the results set with a set anonymity value for each of the clients for filtering or removing the data points or information of the one or more clients with the set anonymity value that is greater than the aggregate anonymity value from the result set.
Schwed et al. (US PGPUB. # US 2019/0087835) discloses, a disclosed embodiment, data analysis is secured with a microservice architecture and data anonymization in a multitenant application. Tenant data is received by a first microservice in a multitenant application. The tenant data is isolated from other tenant data in the first microservice and stored separately from other tenant data in a tenant database. The tenant data is anonymized in the first microservice and thereafter provided to a second microservice. The second microservice stores the anonymized tenant data in an analytics database. The second microservice, upon request, analyzes 
Wilf et al. (US PGPUB. # US 2014/0222690) discloses, a method for verification of a person identifier received online is described. The method includes receiving a request for verifying a person identifier (PI1); and estimating whether (a) PI1 identifies the same person as another person identifier (PI2), (b) sender of PI1 is the same person as sender of PI2, and (c) PI2 identifies the sender of PI2.
Conway (US PGPUB. # US 2020/0134199) discloses, techniques to allow full search for encrypted data within a database. In some embodiments, searchable data may be separated into different searchable tables in a database in such a way that encrypted data is stored as plaintext but has no usable link to other data within the source database. In some embodiments, performing a query on a particular user data may result in the retrieval of an encrypted identifier, which may then be decrypted via an encryption module. A second search based on the decrypted identifier may produce a set of relevant search results from a source table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498